02-11-488-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00488-CV
 
 



In re Bobby Joe Roberts


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered Relator’s petition for writ of mandamus.  Relator sought a
writ of mandamus to compel the trial court to rule on his motion to modify
order to withdraw funds.  Because the trial court has ruled on Relator’s
motion, this court is of the opinion that relief should be denied. 
Accordingly, Relator’s petition for writ of mandamus is denied as moot.
 
PER CURIAM
 
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and MCCOY, J.
 
DELIVERED: 
November 30, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).